IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-31010
                        Conference Calendar



CHARLES A. BADEAUX,

                                         Plaintiff-Appellant,


versus

STATE OF LOUISIANA; JUDGE SUSAN
M. CHEHARDY; JEFFERSON PARISH
SHERIFF’S OFFICE; HARRY LEE,
Sheriff,

                                         Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                  USDC Nos. 95-CV-2240, 95-CV-2432
                         - - - - - - - - - -
                            June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charles A. Badeaux, Louisiana pre-trial detainee, #162692,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

action as frivolous under 28 U.S.C. § 1915(d).   Appellant argues

that the defendants violated his constitutional rights because

the law library at the Jefferson Parish Correctional Center in


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-31010
                              - 2 -

which he was incarcerated did not have a “Black’s Law

Dictionary.”

     We have reviewed the record, the district court’s opinion,

and Badeaux’s brief, and find no abuse of discretion.   Badeaux’s

appeal is frivolous and is DISMISSED.    Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); see 5th Cir. R. 42.2.   We caution

Badeaux that any additional frivolous appeals filed by him will

invite the imposition of sanctions.   To avoid sanctions, Badeaux

is further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous because they have

been previously decided by this court.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.